—Application by the appellant for (1) a writ of error coram nobis to vácate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated October 16, 1995 (People v Saunders, 220 AD2d 629), affirming a judgment of the Supreme Court, Kings County, rendered November 15, 1993, and (2) poor person relief.
Ordered that the branch of the application which is for poor *868person relief is denied as academic, as the appellant was granted poor person relief by decision and order on motion of this Court dated March 24, 1994; and it is further,
Ordered that the branch of the application which is for a writ of error coram nobis is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). O’Brien, J. P., Copertino, Sullivan and Krausman, JJ., concur.